      Case 2:18-cr-00422-SMB Document 648 Filed 06/21/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                          No. CR-18-422-PHX-SMB
11                        Plaintiff,
                                                                ORDER
12            v.
13
     Michael Lacey, et al.,
14
                          Defendants.
15
16         Based on the United States’ Motion For Leave To Exceed Page Limit, and good
17   cause appearing,
18         IT IS HEREBY ORDERED granting the Motion.
19         IT IS FURTHER ORDERED that the United States’ Response to Defendants’
20   Motion to Dismiss Indictment, which was lodged with the Motion for Leave, shall be
21   deemed properly filed.
22                 Dated this 21st day of June, 2019.
23
24
25
26
27
28
